Title: To Thomas Jefferson from Albert Gallatin, 14 February 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Treasury Department February 14th. 1806.
                        
                        The Secretary of the Treasury, to whom was referred the resolution of the General assembly, of the State of
                            Rhode Island respecting the establishment of a marine hospital, for the relief of sick & disabled seamen in that State,
                            respectfully reports to the President of the United States.
                        That two hospitals only, have as yet been established by the United States for the relief of Seamen; one at
                            Boston, & the other at Norfolk, and that a third will shortly be erected at Charleston, S. Carolina, in conformity with
                            an arrangement made with the Corporation of that City.
                        That in all the other sea-ports, where relief is afforded to sick Seamen, either the buildings, belonging to
                            the local, charitable or situations are used, or the sick are boarded, in private families.
                        That the annual expenditure for that object is now, nearly equal to the receipts, arising from the marine
                            fund; but that a balance, estimated at about forty thousand dollars, remains unexpended; which balance results from the
                            savings of former years, & is intended to cover any unforeseen deficiencies, or contingent expences, & to defray the
                            expense necessary to erect, any other hospital, which the President may think proper.
                        And that, when the number shall be encreased, it seems from the situation of the existing hospitals, & the
                            relative importance of the ports, that, New York, Philadelphia, Baltimore, New Orleans, & perhaps, Portland, & Savannah,
                            ought to be provided for, before the ports of the State of Rhode Island.
                        All which is respectfully submitted by
                        
                            Albert Gallatin
                     
                            Secretary of the Treasury
                        
                    